          Case 2:21-cv-00107-APG-NJK Document 11 Filed 03/29/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 DIAMOND RESORTS U.S. COLLECTION                          Case No.: 2:21-cv-00107-APG-NJK
   DEVELOPMENT, LLC,
 4                                                         Order Denying Motion for Entry of
        Petitioner,                                                Clerk’s Default
 5
   v.                                                                [ECF No. 10]
 6
   LAWRENCE ERWIN FAISON and
 7 MICHELLE R. FAISON,

 8          Respondents.

 9         Petitioner Diamond Resorts moves for entry of clerk’s default, contending the

10 respondents were served by “substitute service.” ECF No. 10 at 1. The Affidavits of Service say

11 that the summonses were to be served on the respondents at 146 West Avenue, Elkins Park, PA.

12 ECF Nos. 8, 9. The affidavits state that the summonses were served on “Craig ‘Doe,’” who

13 apparently is a “co-occupant.” Id. But neither the affidavits nor Diamond Resorts’ motion states

14 where service was made, and whether that location is the respondents’ “dwelling or usual place

15 of abode.” Fed. R. Civ. P. 4(e)(2)(B). Thus, I cannot determine whether the respondents were

16 properly served, which is a prerequisite for entry of default.

17         I THEREFORE ORDER that Diamond Resorts’ motion for entry of default (ECF No.

18 10) is denied.

19         DATED this 29th day of March, 2021.

20

21
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
22

23
